Title: From Walter Hellen to John Quincy Adams, 11 December 1801
From: Hellen, Walter
To: Adams, John Quincy



Dear Sir
City of Washington 11th. Decmr. 1801

I am really fearful you may suppose I have not attended to your request regarding the House which you seem’d disposed to purchase; but believe me my dear Sir I have constantly had it in mind & have made several attemps to conclude the Business with the Proprietor, but as yet without any success—The truth is, the Man does not know his own mind; one day he will sell & another he will not; He now says he wishes to finish the House before he offers it for Sale—He says his intuition is to, build a Kitchen back of the House & to erect good Stables—When the whole is compleated he says he expects it will be worth Six thousand dollars—I shall keep it in view & you will in the mean time please say if you wou’d like to go to that price provided it cannot be had for less. Since you was here there is another House that has been offerd for Sale—It is much larger & will be finished in quite as handsome stile as the one you express’d a desire to have—it is situated on  the Pennsylvania Avenue, between the Presidents House & the Capitol—if you approve of this situation I am inclined to believe the House might be had for a sum not exceeding Six thousand dollars, & perhaps less—
The Letter you did me the Honor to write from Frederick I received, and regret exceedingly the occasion which produced it; Mr Johnson has continued ever since extremely Ill, and when he will be able to get Home Heaven only knows—By the last account we have (three days since) he was rather better than he had been, but continued very low—Mrs. J. & Caroline continue with him—
I hope this may find you & Mrs. A—safe at Boston—We were very uneasy about your dear little Boy. I however hope he bore the Journey better than our fears led us to expect.
Mrs. H desires her affectionate Love to Mrs. A & your sweet little Boy to which please add that of Dear sir / Yours very Sincerely
Walter Hellen